Case 1:13-cr-20110-MGC Document 320 Entered on FLSD Docket 04/27/2020 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                            Case No. 19-20114-Civ-COOKE/REID
                                   (13-20110 -Cr-COOKE)

 JESSE ANDRE,

        Movant,

 vs.

 UNITED STATES OF AMERICA,

       Respondent.
 _______________________________/
                  ORDER ADOPTING MAGISTRATE JUDGE'S REPORT
        THIS MATTER was referred to United States Magistrate Judge Lisette M. Reid
 pursuant to 28 U.S.C. § 636(b)(1)(B), Rules 8 and 10 of the Rules Governing Section 2255
 Cases in the United States District Courts, and Administrative Order 2019-2, for a ruling on all
 pre-trial, non-dispositive matters, and for a Report and Recommendation on any dispositive
 matters. See ECF No. 3.
        On December 20, 2019, Judge Reid issued a Report (ECF No. 18) recommending that
 (i) Movant’s Motion to Vacate Sentence pursuant to 28 U.S.C. § 2255 (ECF No. 1) be denied,
 and (ii) no certificate of appealability issue. Movant filed his Objections on January 12, 2020
 (ECF No. 20).
        Having considered Judge Reid’s Report, Movant’s Objections, examined the relevant
 legal authorities, and conducted a de novo review of the record, I find Judge Reid’s Report clear,
 cogent, and compelling.
        It is therefore ORDERED and ADJUDGED that Judge Reid’s Report (ECF No. 18) is
 AFFIRMED and ADOPTED. Accordingly, the Motion to Vacate Sentence (ECF No. 1) is
 DENIED and the Court declines to issue a Certificate of Appealability. The Clerk is directed
 to CLOSE this case.
Case 1:13-cr-20110-MGC Document 320 Entered on FLSD Docket 04/27/2020 Page 2 of 2



 DONE and ORDERED in chambers, at Miami, Florida, this 27th day of April 2020.




 Copies furnished to:
 Lisette M. Reid, U.S. Magistrate Judge
 Jesse Andre, pro se
